United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                    September 9, 2004

                        _______________________                Charles R. Fulbruge III
                                                                       Clerk
                            Summary Calendar
                              No. 04-10225
                        _______________________

                           PAMELA RICHARDSON,

                                                     Plaintiff-Appellant,

                                  versus

                    MONITRONICS INTERNATIONAL INC.,

                                                      Defendant-Appellee.


            Appeal from the United States District Court
                 for the Northern District of Texas,
                           Dallas Division
                            3-02-CV-2238-N


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

           Appellant Richardson appeals the district court’s award

of summary judgment to Appellee Monitronics International, Inc.

The district court found that Richardson failed to raise a material

issue as to any entitlement or retaliatory violation of the Family

and Medical Leave Act (“FMLA”).        This court reviews the grant of

summary judgment de novo, using the same standard as the district

court.   Urbano v. Continental Airlines, Inc., 138 F.3d 204, 205

(5th Cir. 1998).



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
          After closely reviewing the record below, we find no

reversible error and agree with the district court’s well-reasoned

resolution of this matter.

          The judgment of the district court is AFFIRMED.




                                2